Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021 has been entered.
The terminal disclaimer filed on April 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,363,254 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11 and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by PubChem CID 45502054
Note, the claims herein are drawn to a composition comprising the compound, without further limitation, would read on the compound itself. PubChem CID 45502054 reveals that compound 
    PNG
    media_image1.png
    141
    293
    media_image1.png
    Greyscale
	  has been known and on sell since 2010 in the art. See, the entire document. As to claim 13, which recites a kit with an instruction, note, a kit comprising the compound and an instruction of using the compound for its known utility would have been at once envisaged by one of ordinary skill in the art. As to the content of the instruction, note, that “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.").
Claim(s) 1, 3, 11 and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by PubChem CID 44070736
Note, the claims herein are drawn to a composition comprising the compound, without further limitation, would read on the compound itself. PubChem CID 44070736 reveals that compound 
    PNG
    media_image2.png
    151
    268
    media_image2.png
    Greyscale
  has been known and on sell since 2009 in the art. See, the entire document. As to claim 13, which recites a kit with an instruction, note, a kit comprising the compound and an instruction of using the compound for its known utility would have been at once envisaged by one of ordinary skill in the art. As to the content of the instruction, note, that “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.").
Claim(s) 1 and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by PubChem CID 5308707
Note, the claims herein are drawn to a composition comprising the compound, without further limitation, would read on the compound itself. PubChem CID 5308707 reveals that compound 
    PNG
    media_image3.png
    131
    277
    media_image3.png
    Greyscale
  has been known and on sell since 2005 in the art. See, the entire document. As to claim 13, which recites a kit with an instruction, note, a kit comprising the compound and an instruction of using the compound for its known utility would have been at once envisaged by one of ordinary skill in the art. As to the content of the instruction, note, that “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.").
Response to the Arguments

Applicants’ amendments and remarks submitted April 8, 2021 have been fully considered, and found persuasive as to the rejections set forth in prior office action. Particularly, the amendments would overcome the rejections under 35 U.S.C. 102 (a)(1) and 112 (d) for reasons as discussed in applicants’ remarks. Applicants’ remarks regarding the rejections under 35 U.S.C. 103 are persuasive. Particularly, the compounds herein provide a utility which would have not been obvious over the prior art. The above rejections are new ground of rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627